 Case 2:19-cv-07934-DMG-SS Document 11 Filed 12/18/19 Page 1 of 2 Page ID #:83



 1   Lee M. Weinberg (Cal. SBN 131567)
 2   lee@weinberg-gonser.com
     Shanen R. Prout, of counsel (Cal. SBN 236137)
 3   shanen@weinberg-gonser.com
 4   Bryan B. Bitzer (Cal. SBN 324301)
     bryan@weinberg-gonser.com
 5   WEINBERG GONSER LLP
 6   10866 Wilshire Blvd., Suite 1650
     Los Angeles, CA 90024
 7   Phone: (424) 239-2850
 8

 9   Attorneys for Plaintiff
     ARYA TOUFANIAN
10

11                             UNITED STATES DISTRICT COURT
12              CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
13

14   ARYA TOUFANIAN, an individual,               Case No.: CV 19-7934-DMG (SSx)
15         Plaintiff,                             PLAINTIFF ARYA TOUFANIAN’S
16                                                SUPPLEMENT TO HIS RESPONSE
           v.                                     TO OSC RE: DISMISSAL FOR LACK
17                                                OF PROSECUTION
18 KYLE OREFFICE, an individual; GIVE
   BACK MEDIA, LLC, a Georgia limited             [Filed concurrently with Declaration of Lee
19 liability company; and DOES 1-10,              M. Weinberg]
20
                                                  Case filed: September 12, 2019
21         Defendants.
                                                  Trial: not yet set
22

23

24         Plaintiff Arya Toufanian submits this Supplement to his December 17, 2019
25   Response [Doc. 10] to the Court’s December 12, 2019 Order to Show Cause Re:
26   Dismissal for Lack of Prosecution [Doc. 9]. Plaintiff wishes to add that, in October of
27   2019, he retained the services of a private investigator who conducted a “stake-out” of
28
                                            -1-
                PLAINTIFF’S SUPPLEMENT TO HIS RESPONSE TO OSC RE: DISMISSAL
 Case 2:19-cv-07934-DMG-SS Document 11 Filed 12/18/19 Page 2 of 2 Page ID #:84



 1
     the address that counsel believes is Defendants’ current residential address. See
 2
     Declaration of Lee M. Weinberg (“Weinberg Decl.”), ¶ 2, Ex. A (Affidavit of Non-
 3
     Service). The “stake-out” took three hours and was unsuccessful in effecting service of
 4
     process. Id. The “stake-out” was conducted after the private investigator had provided
 5
     Plaintiff’s counsel with a skip-trace report regarding the current whereabouts of
 6
     defendant Kyle Oreffice. See Bitzer Decl., ¶ 9. Service attempts at the new address
 7
     provided by the private investigator have been unsuccessful. See Bitzer Decl., ¶ 12, Ex.
 8
     G.
 9
           On December 18, 2019, Plaintiff’s counsel also sent copies of the Notice of
10
     Lawsuit and Request for Waiver of Service of Summons and the Waivers of Service of
11
     Summons to an address that counsel is informed is the workplace of defendant
12
     Oreffice’s father. See Weinberg Decl., ¶ 3. With the package, Plaintiff’s counsel asked
13
     Oreffice’s father to contact counsel about Oreffice accepting service of process. Id.
14
     That same day, through the LinkedIn website, Plaintiff’s counsel also wrote a message
15
     to defendant Oreffice’s mother, asking her to contact counsel to obtain documents filed
16
     in Federal Court that relate to Arya Toufanian’s lawsuit against Kyle Oreffice. Id. At
17
     the time of filing this declaration, Plaintiff’s counsel had not received a response from
18
     the mother. Id.
19

20   Dated: December 18, 2019                     WEINBERG GONSER LLP
21
                                             By: /s/ Shanen R. Prout
22                                              Lee M. Weinberg
23                                              Shanen R. Prout
                                                Bryan B. Bitzer
24                                              Attorneys for Plaintiff
25                                              ARYA TOUFANIAN
26
27

28
                                          -2-
              PLAINTIFF’S SUPPLEMENT TO HIS RESPONSE TO OSC RE: DISMISSAL
